SENTENCIA
Vistas las comparecencias de las partes, de conformidad con las disposiciones de la Regla 50 de nuestro Reglamento, 4 L.P.R.A. Ap. I-A, y en aras de la economía procesal, se expide el auto, se dicta sentencia que deja sin efecto la emitida por la Sala de Humacao del Tribunal Superior el 29 de diciembre de 1988 en el Caso Núm. CS-88-1727, Augusto C. Sánchez Fuentes v. Marcos A. Rodríguez Estrada y otros, y a los fines de que el tribunal de instancia pueda evaluar la impugnación, se concede al recurrente hasta el 9 de enero de 1989 a las 12:00 M. para que formule las enmiendas a su de-manda que estime procedentes. Transcurrido dicho término, el tribunal de instancia procederá conforme a derecho.
El Tribunal entiende innecesario ordenar la paralización de la juramentación del recurrido Samuel Cepeda García en vista de lo resuelto en Esteves v. Srio. Cám. de Representantes, 110 D.P.R. 585 (1981).
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió opinión concurrente y disidente.
(Fdo.) Francisco R. Agrait Liado

Secretario General

*104—O—